Citation Nr: 1020378	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include tension and/or migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected dermatitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain with 
radiculopathy to the left leg.

4.  Entitlement to an initial compensable disability rating 
for service-connected medial epicondylitis of the left elbow.

5.  Entitlement to an initial compensable disability rating 
for service-connected left knee strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2009, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

Although the Veteran's claim has previously been identified 
and developed as entitlement to service connection for 
tension headaches, based on his description of his symptoms 
and the medical evidence of record, the Board finds that his 
claim also reasonably encompasses his diagnosed migraine 
headaches.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009)(United States Court of Appeals for Veterans Claims 
found that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board 
to be within the scope of the filed claim).  Therefore, the 
issue on the title page has been modified to reflect the 
current disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Although the Veteran has been diagnosed and treated for 
headaches, diagnosed as both tension and migraine, the 
November 2005 VA examiner, while noting the Veteran's 
complaints of recurrent headaches since June 2004 and 
diagnosing tension headaches, did not address whether the 
Veteran's diagnosed tension headaches were etiologically 
linked to his service or any incident therein.  Moreover, 
there is no VA examination or opinion of record that 
adequately addresses whether currently diagnosed tension or 
migraine headaches are related to the Veteran's service or 
any incident therein.  The Board therefore finds that the 
Veteran should be afforded another VA neurological 
examination to determine the current nature, extent and 
etiology of any and all diagnosed headaches.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

In a statement submitted in August 2009, the Veteran's 
representative contends that the Veteran should be afforded 
more contemporaneous examinations to assess the current level 
of impairment for his service-connected disabilities.   At 
his September 2009 hearing, the Veteran also testified that 
his service-connected disabilities had worsened and described 
symptoms not noted at the time of his most recent VA 
compensation examinations conducted in June 2007.  The 
Veteran should be provided another VA dermatological 
examination to address the Veteran's current dermatitis.  He 
should also be provided another VA orthopedic examination 
with adequate assessment of functional limitation as a result 
of pain or painful motion, to include functional loss during 
flare-ups and to address the Veteran's current lumbosacral 
strain with intermittent radiculopathy of the left leg, 
medial epicondylitis of the left elbow and left knee strain.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where 
appellant claimed his condition worsened two years after his 
last examination, VA should have scheduled him for another 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated in August 2009.  Copies of any 
available VA records subsequent to August 2009 need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from August 2009 to the 
present, and associate the records with 
the Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a VA 
neurological examination to determine the 
current nature and etiology of any 
headache disorder found to be present.  
All necessary studies or tests should be 
accomplished and the examiner must review 
the evidence in the claims folders, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  If the examiner 
diagnoses headaches, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
headaches are etiologically related to 
his service or any incident therein.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

3.  The RO should also schedule the 
Veteran for appropriate VA orthopedic 
examination(s) to determine the current 
nature and severity of his lumbosacral 
strain with intermittent radiculopathy, 
medial epicondylitis of the left elbow 
and left knee strain.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should report the range of 
motion measurements for the low back, 
left elbow and left knee, in degrees.  He 
or she should further comment as to 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis of the 
lumbosacral back, left elbow and/or left 
knee or recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.

With regard to the Veteran's lumbosacral 
strain with intermittent radiculopathy of 
the left leg, the examiner should 
identify whether the Veteran has had any 
incapacitating episodes during the course 
of his appeal that required physician 
prescribed bed rest.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbosacral 
strain with intermittent radiculopathy, 
medial epicondylitis of the left elbow 
and/or left knee strain with a full 
description of the effects these 
disabilities have upon his ordinary 
activities.  The examiner should also 
fully describe the impact these 
disabilities have on the Veteran's 
economic adaptability.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the issues remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


